Motion for leave to appeal denied. Memorandum: The order sought to be appealed is not a dispositional order that is appealable as of right (see, Family Ct Act § 1112 [a]; see also, Matter of Gay v Gay, App Div, 4th Dept, June 19, 1996). Leave to appeal is not warranted because the attorney making this motion is not the attorney of record for the children he seeks to represent (see, Matter of Fargnoli v Faber, 65 NY2d 631, mot to vacate denied 65 NY2d 783). Present—Pine, J. P., Lawton, Wesley, Doerr and Balio, JJ.